Andkias, J. (concurring).
While I agree that defendant’s conviction should be affirmed and that his present “bolstering” claim is unpreserved for review due to the lack of proper objection to the prosecutor’s purportedly unduly lengthy introduction of Lieutenant DeStefano, the People’s principal witness, I cannot agree that anything untoward occurred here. Nor do I agree that the lieutenant’s testimony about his background and accomplishments was irrelevant, distracting, potentially misleading, or a collateral issue gratuitously injected into the case by the prosecution.
Here, there was no bolstering as that term is generally understood, and certainly no prejudice to defendant. Rather, the prosecutor began her direct examination of Lieutenant DeStefano, as she did without objection at the first trial, by accrediting her witness, as all good trial lawyers are trained to do (see e.g. Mauet, Trial Techniques § 5.2, at 96-100 [6th ed 2002]). Since jurors know nothing about a witness beforehand, introductory questions are useful because they let the jurors know what to expect. Thus, whenever a witness takes the stand for the first time, counsel’s first order of business on direct examination is to let the jury know who the witness is, why the witness is there, and why the witness should be believed. The jurors want to know a little bit about the witness so that they have an initial basis for assessing credibility. “Simple background questions should be asked of all witnesses, because credibility is always an issue” (Mauet at 100). Thus, without violating the character evidence rules, counsel can elicit background facts that create a favorable impression of the witness (Carlson and Imwinkelried, Dynamics of Trial Practice: Problems and Materials, at 176 [2d ed 1995]).
Whether the background should be developed further depends on who the witness is and how important the witness’s testimony is. In New York, the general rule is that all relevant evidence is admissible; however, even if technically relevant, testimony may still be excluded “if its probative value is substantially outweighed by the danger that it will unfairly prejudice the other side or mislead the jury” (People v Scarola, 71 NY2d 769, 777 [1988]). As with all testimony, it is up to the trial court, in the exercise of its discretion, to determine issues of relevancy, and there is no indication that such discretion was improvidently exercised here. Significantly, defense counsel never articulated a reason why such questions were objectionable, and after she specifically objected on grounds of relevancy, the court, although overruling the objection after the prosecutor *179said it was her last background question, directed the prosecutor to move on.
Any attempt to characterize the central issue in this case as merely one of perception or accuracy of the arresting officer’s observations misses the point. The jury was presented with diametrically opposing versions of events. Defendant testified that he came to the neighborhood to look for work; that he decided to jog around a nearby park; and that he was simply running down the street to a smoke shop to buy cigarettes when he was accosted for no apparent reason by the off-duty lieutenant, who, after a bizarre conversation, ordered defendant arrested for bag snatching. The lieutenant, on the other hand, testified that he was off duty and was stopped at a traffic light when he saw defendant snatch a bag from an unidentified man about a block and a half away; that he then saw the victim chase defendant down the street right in front of the lieutenant’s car; that defendant dropped the bag and continued running, whereupon the victim picked up the bag and walked off, never to be found again; that he took up the chase and eventually wrestled defendant to the ground before he was placed under arrest by police officers who responded to the lieutenant’s 911 call. Plainly and simply, this trial was all about credibility. As noted by my learned colleagues, defense counsel conceded as much in her summation by implicitly, albeit not directly, attacking the lieutenant’s credibility, when she suggested that he persisted in an accusation of which he was uncertain in order to protect his reputation in his precinct.
As in People v Grady (40 AD3d 1368, 1373 [2007], lv denied 9 NY3d 923 [2007]), where the defendant contended that the People should not have been permitted to bolster the credibility of one of the arresting officers by eliciting from him testimony concerning past acts of heroism and his receipt of commendations, the lieutenant’s testimony here was brief, consisting of three pages out of a total of 62 pages of testimony, did not constitute hearsay, and was not improperly exploited in the prosecutor’s summation. Indeed, it was defense counsel who twice referred to the lieutenant’s background in summation as a reason to discredit his testimony. Finally, the court gave the jury the standard instruction that the lieutenant’s testimony was to be given no more credence than that of any other witness simply because he was a police officer.
Since the jury was charged with having to decide which of two starkly contrasting stories to credit, it was not inappropri*180ate for the prosecutor to present her witness in the best light. Likewise, once defendant chose to testify in his own defense, it was appropriate for defense counsel to present him in the best possible light. Defendant’s present argument is a curious twist of the Sandoval concept in that he seeks not to limit the prosecutor’s questioning of him regarding his prior criminal background, but proposes to restrict the jury’s ability to evaluate the officer’s credibility. This is standing the concept of “prejudice” on its head.
Mazzarelli and Sweeny, JJ., concur with Lippman, P.J.; Andrias and Buckley, JJ., concur in a separate opinion by Andrias, J.
Judgment, Supreme Court, New York County, rendered May 8, 2001, affirmed.